250 S.W.3d 840 (2008)
Priscilla J. LIM, Plaintiff/Appellant,
v.
Nancy E. JEFFERS as Personal Representative of the Estate of Lyle R. Jeffers and Nancy E. Jeffers, d/b/a/ Wellness Therapies, Defendants/Respondents.
No. ED 90127.
Missouri Court of Appeals, Eastern District, Division Two.
April 29, 2008.
Edgar Edward Lim, St. Louis, MO, for appellant.
Anthony Raymond Behr, Timothy John Reichardt, St. Louis, MO, for respondent.
Before LAWRENCE E. MOONEY, P.J., BOOKER T. SHAW, J., KURT S. ODENWALD, J.

ORDER
PER CURIAM.
Appellant Priscilla J. Lim (Lim) appeals the trial court's dismissal of her personal injury claim against Respondent Lyle Jeffers (Jeffers). The court found that Lim's claim was barred by the two-year statute of limitations for medical negligence. On appeal, Lim argues that Jeffers' conduct constitutes general negligence, for which the statute of limitations is five years. We affirm.
We have reviewed the briefs of the parties and the record of appeal and find the claims of error to be without merit. No error of law appears. An extended opinion reciting the detailed facts and restating the principles of law would have no precedential value. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order affirming the judgment pursuant to Rule 84.16(b).